Citation Nr: 1535374	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).
 
REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to February 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO in Honolulu, Hawaii, granted service connection for PTSD and assigned an initial 30 percent disability rating, effective March 24, 2010, the date of the Veteran's claim.  In February 2011, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.  In an August 2012 decision by a Decision Review Officer at the RO, the Veteran's rating was raised to 50 percent, effective May 29, 2012. 

In June 2013, a Board hearing was held before the undersigned Veterans Law Judge at the RO.  The Veteran was unable to attend the hearing, but his representative offered a statement on his behalf.  A transcript of the hearing is of record.

In December 2014, the Board remanded the Veteran's claim for further development.  Following such development, in an April 2015 rating decision, the RO increased the initial rating for the Veteran's PTSD from 50 to 70 percent, effective March 24, 2010.  

Although the RO awarded a higher initial rating for the service-connected psychiatric disability, inasmuch as a higher rating for the disability is assignable, and the Veteran is presumed to seek the maximum benefit for a disability, the claim for higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that, with the exception of the transcript of the June 2013 hearing, the documents therein are either duplicative of those contained in VBMS or irrelevant to the claim on appeal. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.
 
2.  Since the March 24, 2010 effective date of award of service connection for PTSD, the Veteran's psychiatric symptoms have primarily consisted of persistent irritability, impaired impulse control, occasional suicidal ideation, near-constant sleep impairment, social withdrawal, continuous depression, intrusive and recurrent traumatic thoughts, impaired concentration and memory and infrequent flashbacks; collectively, these symptoms are of the type, extent and frequency or severity (as appropriate) that result in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, an August 2010 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate his claim for service connection for PTSD.  This letter also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA, and also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The November 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence the August 2010 letter, in addition to meeting the notice requirements outlined in Pelegrini and Dingess/Hartman, also meets the VCAA's timing of notice requirement with respect to the claim for service connection.

After the award of service connection in November 2010 and the Veteran's disagreement with the assigned rating, no additional notice for the downstream issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  However, a statement of the case was issued in March 2012, and supplemental statements of the case were issued in August 2012, March 2013, and April 2015.  Each statement set forth the criteria for evaluating PTSD, and the timing and form of each suffices, for purposes of Dingess/Hartman.  The Veteran was afforded appropriate opportunity to respond to the additional notice provided before the claims file was returned to the Board.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided. Pertinent evidence associated with the claims file consists of service treatment records (STRs), VA treatment records, Vet Center records, the reports of three VA psychiatric examinations, and the transcript of the Board hearing.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.

As for the June 2013 Board hearing, the United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, as noted above, the Veteran was unable to attend the hearing.  However, the transcript of the hearing reflects that, through his representative, the Veteran was afforded the opportunity to present a statement, an argument, and evidence, although no additional evidence was submitted.  The undersigned identified the issue on appeal, and the transcript reflects an appropriate exchange between the Veteran's representative and the undersigned concerning the Veteran's psychiatric symptoms and treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Bryant, 23 Vet. App. at 497.  Although the submission of specific evidence was not explicitly suggested, the hearing discussion revealed the need for further development of the claim, in the form of additional treatment records.  Such development was subsequently requested in the Board's December 2014 remand.  Under these circumstances, nothing gives rise to the possibility that existing evidence has been overlooked with regard to the Veteran's claim.

The Board also finds that there has been substantial compliance with the December 2014 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (holding that there was no violation per Stegall v. West, 11 Vet. App. 268 (1998), when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the requested Vet Center treatment records and updated VA treatment records were obtained and made part of the Veteran's record, as requested.  

The Board also finds that the VA examination reports of record are adequate to evaluate the Veteran's PTSD.  The examination reports each reflect an interview with the Veteran, a review of the record, and a psychiatric examination revealing detailed information concerning his symptomatology which addresses the relevant rating criteria.  The Veteran has not alleged any worsening of his PTSD since his last VA examination, and neither he nor his representative has alleged that such is inadequate for rating. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson, supra.

The Veteran has been assigned a 70 percent rating for PTSD under Diagnostic Code 9411.  However, the actual criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.  

Under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type an degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e. "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014)].

In a May 2009 Vet Center treatment note, the Veteran reported ongoing interrupted sleep, intrusive thoughts, and anger issues, including episodes of road rage.  In an August 2009 note, he indicated experiencing difficulty sleeping, nightmares, and irritability, including angry outbursts. 

In an October 2009 treatment note, the Veteran was found to have a low frustration tolerance, frequent episodes of road rage, anger outbursts and ongoing irritability.  His sleep remained interrupted by ongoing nightmares.  Although the Veteran discussed experiencing suicidal ideation upon his return from Vietnam, none was noted at the time. 

In a November 2009 treatment note, the Veteran reported nearly being arrested due to an altercation with police after being cited for "inattentive driving."

Vet Center treatment notes from early 2010 indicate that the Veteran experienced ongoing nightmares multiple nights a week.  A January 2010 note reflected complaints of intrusive thoughts, irritability, hypervigilance, an exaggerated startle response, depression and anxiety.  By the next month, the Veteran had experienced an improvement in mood, with less irritability and anger, and improved sleep.

In a May 2010 treatment note, the Veteran indicated medication was helping with reducing his levels of irritability, and that his mood was improving.  The Veteran's sleep remained disrupted.

In June and September 2010 Vet Center notes, the Veteran indicated ongoing interrupted sleep, with nightmares 2 to 3 times a week.  An improvement in mood swings was noted. 

Multiple Vet Center treatment notes from this time indicate the Veteran was attending family functions, to include holidays and birthday parties.  Relations with his young grandchildren had improved, which the Veteran attributed to his abstinence from alcohol, and he was traveling frequently to the Big Island to visit his family there.

In November 2010, the Veteran underwent a VA PTSD examination.  The examiner reviewed the Veteran's claims file and medical records.  At that time, the Veteran expressed guilt about killing an enemy combatant in Vietnam.  His symptoms were noted as moderate at that time, and linked to his combat experience.  The Veteran reported experiencing nightmares 3 nights a week and having daily intrusive thoughts about combat.  He felt detached from others and experienced impaired sleep, irritability, hypervigilance, exaggerated startle response and impaired concentration.  These symptoms had been present for 40 years. 

The Veteran reported experiencing mild impairment due to anxiety and intrusive thoughts, and that he missed approximately 2 days of work per month before he retired.  The examiner found an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning.  The Veteran indicated there were problems in his first marriage due to irritability and anger management, and that he had assaulted his first wife and been arrested.  They divorced and he later remarried, and experienced problems in his second marriage due to irritability. 

The Veteran engaged in social and leisure activities, and his activities of daily living were not impaired.  The examiner found no impairment in thought process or communication, no delusions or hallucinations, and no inappropriate behavior.  The Veteran expressed some suicidal ideation but no intent or plan.  His ability to maintain minimal personal hygiene was normal, as was his orientation to person, time and place.  There was no noted memory loss or impairment, his rate of speech was normal and there was no impairment of impulse control.  The Veteran was found to engage in obsessive or ritualistic behaviors, characterized by the examiner as "checking behavior," and his mood was moderately depressed with moderate anxiety.  No panic attacks were noted.  The examiner assigned a GAF score of 65 and diagnosed the Veteran with PTSD.

During the November 2010 Board hearing, the Veteran's representative indicated on his behalf that the Veteran was isolated, avoided people, and experienced increased anxiety, to include panic attacks.  His representative stated that the Veteran felt unable to function around everyday society. 

In May 2012, the Veteran underwent a VA PTSD examination.  At that time, the examiner found that the Veteran experienced occupational and social impairment with reduced reliability and productivity. 

The Veteran reported experiencing difficulties with police intervention for fighting with his neighbors and a domestic dispute with his adult son the prior year, after the Veteran asked his son to leave the house due to the increased aggravation he caused the Veteran.  In addition, the Veteran described incidents of road rage where he physically assaulted other drivers following minor traffic incidents. 

The Veteran reported he was retired.  He experienced mild impairment due to anxiety and intrusive memories, with moderate social impairment.  The Veteran reported some conflict with his wife in the past.  He indicated he had no friends and preferred to be by himself, avoiding group gatherings and experiencing discomfort at social events. 

The Veteran described having difficulty sleeping most nights and experiencing frequent thoughts about Vietnam.  He also had frequent thoughts about suicide, and had considered driving his car off of a cliff, although he had no serious plans for self-harm. 

On examination, the Veteran was found to be appropriately dressed and groomed. No remarkable cognitions or behaviors were observed.  The Veteran was socially appropriate and oriented to time, date and place.  He was found to be pleasant and cooperative, engaged and focused.  His speech was within normal parameters for content, speed, volume and clarity.  His cognition was unremarkable.  The examiner found no impairment of thought process or communication.  The Veteran displayed no inappropriate behavior, had a normal ability to maintain minimal personal hygiene, did not display obsessive or ritualistic behavior or impaired impulse control. 

The examiner found the veteran experienced irritability or outbursts of anger, hypervigilance, panic attacks that occurred weekly or less often, chronic sleep impairment, and suicidal ideation, all of which caused clinically significant distress or impairment in social, occupational or other important areas of functioning.

In a December 2012 Vet Center note, the Veteran reported that he slept for 3 to 5 hours per night, and that the sleep was frequently interrupted.  

In a January 2013 VA treatment note, the Veteran indicated decreased irritability but ongoing mild depression.  He was found to be alert to person, place, day and date.  The Veteran was mildly depressed and anxious, with a full affect and normal speech.  His content of thought indicated no suicidal or homicidal ideation, nor any paranoia or delusions.  The Veteran was assigned a GAF score of 55.

A February 2013 Vet Center note indicated the Veteran's PTSD symptoms were unchanged.  A Vet Center note made in March 2013 indicated the Veteran's PTSD symptoms were "baseline" and that he had recently returned from the Big Island, where he celebrated his grandson's birthday.  The Veteran reported being glad that his grandchildren interacted with him now that he was sober.  

In an April 2013 VA treatment note, the Veteran reported recurrent, intrusive and disturbing memories and recurrent disturbing dreams.  The Veteran reported feeling intense psychological distress related to his PTSD, as well as avoiding thoughts, feelings or conversations associated with, and activities or places that triggered memories of, his time in service.  The Veteran reported difficulty sleeping, irritability and angry outbursts, a lack of concentration, increased startle response and hypervigilance.  He indicated experiencing a depressed mood most of the day, occurring almost every day.  The Veteran had a markedly diminished interest or pleasure in all, or almost all, activities, nearly every day.  He reported nightly insomnia, as well as fatigue and loss of energy.  There was a diminished ability to think or concentrate.  The Veteran experienced difficulty falling asleep, and then staying asleep, due to nightmares.  He was found not to be a risk to himself for others and was assigned a GAF score of 55. 

In a June 2013 VA treatment note, the Veteran indicated he was no longer taking medication.  He described himself as doing well, with a good mood and no worsening of his PTSD symptoms.  He was found to be alert and oriented to person, place, day and date, with a euthymic mood.  The Veteran's affect was full and speech normal.  There was no suicidal or homicidal ideation, and no paranoia or delusions.  His assigned GAF score was 58.

In a July 2013 note, the Veteran reported attacking a fellow shopper at a mall in Arizona after his wife indicated the shopper was rubbing himself against her.

A December 2013 VA treatment note revealed intermittent problems with sleep, although the Veteran attributed such problems to specific causes, such as a recent illness.  The Veteran reported managing his mood and anxiety well.  The examiner found him to be alert and oriented to person, place, day and date.  The Veteran's mood was euthymic and affect full.  His speech was normal, and there was no suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 58.

An April 2014 VA treatment note showed the Veteran experienced an increase in irritability and forgetfulness.  He was found to be alert and oriented to person, place, day and date.  His mood was mildly depressed but his affect full.  The Veteran's speech rate was normal, and there was no indication of suicidal or homicidal ideation, paranoia or delusions.  The Veteran was assigned a GAF score of 58.

In a November 2014 VA treatment note, the Veteran was found to be alert and in no apparent distress.  His dress and grooming were casual but appropriate, and his attitude cooperative.  Eye contact was good, and range appropriate.  The Veteran was found to be mildly depressed and tearful at times.  Speech was normal, and eye contact was good.  His thought process was found to be linear and goal oriented, although tangential at times.  There was no suicidal or homicidal ideation, nor delusions.  The Veteran was oriented times three.  He was assigned at GAF score of 58.

In a December 2014 VA treatment note, the Veteran indicated experiencing an increase in his overall symptoms.  He was noted to be alert and in no apparent distress, with casual and appropriate dress and grooming and a cooperative attitude.  Eye contact was good.  The Veteran was tearful at times, with a depressed mood. Speech was normal and fluent, and his thought process was linear and goal-oriented.  There was no suicidal or homicidal ideation, nor delusions.  The Veteran was oriented times three with intact cognition and normal memory.  His concentration and attention were noted to be distracted, but insight and judgment were fair.  The examiner assigned a GAF score of 55.

In a January 2015 Vet Center note, the Veteran reported experiencing interrupted sleep, and some concerns with his safety, although they were related to the presence of a criminal element in his neighborhood at the time.

In a January 2015 VA treatment note, the Veteran was noted to be alert and in no apparent distress.  His dress and grooming were casual and appropriate, and his attitude cooperative.  The treating physician noted no psychomotor abnormalities, with good eye contact and a fully appropriate range of affect.  The Veteran's mood was depressed, but his speech rate was normal and his thought process linear and goal-directed.  There was no evidence of suicidal or homicidal ideation, nor any delusions or illusions.  The Veteran was oriented times three and his cognition was grossly intact.  There was no disturbance of memory.  The Veteran's concentration and attention were noted to be distracted, and his insight and judgment were fair.  The Veteran was assigned a GAF score of 55.

In April 2015, the Veteran underwent a VA PTSD examination.  The examiner reviewed the Veteran's claims file, to include VA treatment records.  He found that the Veteran had been diagnosed with PTSD, and no other mental disorder.  He concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

The Veteran reported that he and his wife were fighting on a regular basis, and that the family was experiencing financial difficulty at the time, as he, his wife and one of their sons were not employed.  The Veteran indicated that his retirement from his career as a firefighter was mandatory and since then, he had tried to get a job, but was not successful. 
The Veteran reported seeing a VA psychiatrist every six weeks, and attending bi-weekly group therapy sessions at the Vet Center. 

The Veteran's appearance was unkempt, and while cooperative, the examiner found him to be a poor historian with a limited vocabulary.  His mood was depressed and he cried and became agitated multiple times during the examination.  He reported experiencing thoughts of killing his wife and himself when they argued.  He expressed guilt about abusing his first wife, as well as his role in killing men in Vietnam. 

The Veteran reported experiencing significant problems sleeping, which he tried to remedy with the use of medication.  Despite this, he was still unable to get more than two hours of sleep and resorted to napping during the day.  The examiner noted no obvious cognitive problems. 

The examiner found that the Veteran experienced irritable behavior and angry outbursts with little or no provocation, which were typically expressed as verbal or physical aggression towards people and objects.  In addition, the Veteran displayed hypervigilance and a sleep disturbance.  These symptoms caused clinically significant distress and impairment in social, occupational, or other areas of functioning, and were not attributable to the physiological effects of a substance or another medical condition. 

Further symptoms experienced by the Veteran included a depressed mood, anxiety, impaired judgment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, suicidal ideation, sadness, agitation and guilt.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that an initial rating in excess of 70 percent for the Veteran's PTSD is not warranted at any time since the March 24, 2010 effective date of the award of service connection for that disability. 

Collectively, the record establishes that the Veteran has experienced such psychiatric symptoms as constant irritability, impaired impulse control, infrequent suicidal ideation, persistent sleep impairment, some social withdrawal, sustained depression, intrusive and recurrent traumatic thoughts, impaired concentration and memory, and occasional flashbacks.  These symptoms have resulted in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture.

The Veteran's frequent depression, irritability, and intrusive thoughts have impacted his social and occupational functioning to a moderate to moderately severe degree.  As reflected in his VA and Vet Center treatment notes, as well as during his representative's statement at the June 2013 hearing, the Veteran feels socially isolated.  His relationship with his grandchildren is good, but his relationship with his wife and one of his adult sons has been strained.  In addition, the record indicates the Veteran experiences impaired impulse control, such as unprovoked irritability with periods of violence, as evidenced by road rage incidents and frequent angry interactions with strangers, his neighbors and the police. 

The evidence of record demonstrates that the Veteran's PTSD has been characterized by near-continuous depression affecting his ability to function independently, appropriately and effectively, impaired impulse control, and inability to establish and maintain effective relationships, all of which are symptoms of the type, extent, and frequency or severity (as appropriate), contemplated in a 70 percent rating.  See 38 C.F.R. § 4.130.  Moreover, other symptomatology exhibited, such as his irritability, impaired judgment, sleep impairment, intrusive and recurrent traumatic thoughts, and impaired concentration and memory, are most appropriately rated at 70 percent with respect to their impact on his social and occupational functioning.

Accordingly, the collective evidence supports a finding that the Veteran's PTSD has been characterized by symptomatology which results in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.
However, at no point relevant to this appeal has the Veteran's psychiatric symptomatology met the criteria for a maximum 100 percent schedular rating.  Indeed, the Veteran was not shown to have displayed such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others.  Although the Veteran appears to have had occasional difficulty performing the activities of daily living (having been noted in his April 2015 VA examination as being "unkempt"), such an isolated instance does not rise to the level required for a 100 rating, and is best accounted for by the 70 percent rating.  Moreover, none of the Veteran's other symptoms-for example, his hypervigilance, impaired concentration and increased startle response, none of which are explicitly listed in the Rating Formula criteria-have resulted in social and occupational impairment at the 100 percent rating level.

The Board notes that, during his VA examinations, the Veteran was able to communicate his symptoms, was attentive and cooperative, exhibited linear thought processes, and was generally deemed competent for VA purposes.  In addition, he has maintained relationships with his adult children, as well as his extended family and his grandchildren. 

Therefore, when considering the complete picture of the Veteran's psychiatric symptomatology, the Board finds that the Veteran's psychiatric impairment more nearly approximates the criteria for a 70 percent rating at all points relevant to this appeal.  See 38 C.F.R. § 4.7.  The criteria for the maximum 100 percent rating simply are not met at any pertinent point.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra. 


The Board further finds that none of the assigned GAFs, alone, provides a basis for a rating greater than the assigned 70 percent rating.  As noted, the November 2010 VA examiner assigned a score of 65, and of the eight GAF scores assigned by the Veteran's VA psychiatrists from January 2013 to January 2015, four were evaluated at 55 and four were 58.

Under the DSM-IV, GAF scores from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

As defined, the Veteran's lowest assigned GAF score, 55, is consistent with no greater impairment than that contemplated by the assigned 70 percent rating.  Clearly, as the lower assigned GAF score is not indicative of the level of impairment contemplated in the maximum, 100 percent rating, it follows that his higher scores assigned during the pendency of the appeal-which are indicative of even less impairment than that contemplated in the currently-assigned, 70 percent rating-provide no basis for the assignment of a 100 percent rating. 

In assessing the severity of the Veteran's PTSD, the Board has considered the medical evidence discussed above, as well as the Veteran's assertions, to include that he is entitled to a higher rating because his symptoms are more severe than that reflected by the rating criteria.  While the Veteran is certainly competent to report the nature and severity of his symptoms, the lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher rating for the Veteran's PTSD at any point pertinent to this appeal.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)),

Moreover, while the symptoms reported by the Veteran and his representative clearly have been considered in the evaluation of his disability, as laypersons not shown to have appropriate medical training and expertise, neither the Veteran nor his representative, is competent to establish entitlement to a particular rating on the basis of lay assertions, alone.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id. 

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  As evidenced by the above discussion, the rating schedule fully contemplates the described symptomatology, and provides for a rating higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of PTSD, a single disability.  As the Board has fully considered all of the Veteran's psychiatric symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here. 

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record indicates the Veteran retired after working for 35 years as a firefighter, and that his retirement was mandatory due to his age.  While the evidence indicates that the Veteran has since applied for other employment for which he was not hired, the Veteran has not asserted, and the record does not otherwise indicate, that his service-connected PTSD has actually or effectively rendered him unemployable.  As such, the Board finds that the matter of the Veteran's entitlement to TDIU due to his PTSD has not been reasonably raised in connection with the current claim for higher rating, and need not be addressed.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial rating in excess of 70 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


